         Case 2:19-cv-05409-CDJ Document 22 Filed 02/26/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAMARA GRAVELY, et al.,                             :
    Plaintiffs,                                     :
                                                    :                          CIVIL ACTION
        v.                                          :                          NO. 19-5409
                                                    :
PETROCHOICE, LLC,                                   :
    Defendant.                                      :
                                         MEMORANDUM
JONES, II J.                                                                       February 26, 2021


I.      INTRODUCTION
        Plaintiffs Tamara Gravely (“Plaintiff Gravely”) and Odell Bradley, Jr. (“Plaintiff Bradley”)

brought suit against Defendant PetroChoice, LLC (“Defendant”), alleging an unlawful failure to

pay them and other similarly situated individuals overtime compensation pursuant to the

requirements of the Fair Labor Standards act (“FLSA”), 29 U.S.C. § 201, et seq., and the

Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. § 333.100, et seq. Compl., ECF No. 1, ¶

1. Just before the parties’ discovery on class certification was finalized, Plaintiffs filed the present

Motion to Proceed as a Collective Action and Facilitate Notice Under 29 U.S.C. § 216(b) (ECF

No. 18) [hereinafter Motion], and Defendant submitted a Response in Opposition (ECF No. 19).

For the reasons set forth herein, Plaintiff’s Motion is granted.

II.     FACTUAL BACKGROUND
        Defendant is an employer that sells and distributes engine and industrial lubrication-related

products, as well as certain chemicals and cleaners to a range of industries. Declaration of

Employee Ryan Muth [hereinafter Muth Decl.] ¶ 2. Plaintiff Gravely and Plaintiff Bradley, are

former, non-exempt hourly employees who worked for Defendant. Plaintiffs bring the present suit

on behalf of themselves and all Prospective Class Members. To date, there has been one opt-in

Plaintiff, Tarika Wooten [hereinafter Plaintiff Wooten].         Plaintiffs define Prospective Class


                                             Page 1 of 11
         Case 2:19-cv-05409-CDJ Document 22 Filed 02/26/21 Page 2 of 11




Members as those who, within the past three years, are/were employed by Defendant in the non-

exempt, hourly positions of Administrative Assistant (“AA”), Billing Specialist and/or Account

Billing Specialist (“BS”), and/or Accounts Payable (“AP”). Compl. ¶¶ 2-4, 17.

       In all of these positions, Prospective Class Members’ primary job responsibilities include

providing data entry, sending/receiving correspondence, phone conversations, and routine clerical

work. Id. at ¶ 46. Because Plaintiffs and Prospective Class Members were/are hourly employees,

they were/are subject to Defendant’s meal break policy. This policy is at the heart of Plaintiffs’

complaint.

       A.    Defendant’s Meal Break Policy

       As noted by Plaintiffs and in the employee handbook, Defendant’s meal break policy states

the following:

       Non-exempt employees who are scheduled to work six hours per day or more are provided
       with a mandatory 30-minute unpaid meal break. Such employees’ supervisor is responsible
       for approving the scheduling of this time based on workflow. The meal break will
       generally commence no later than five hours after the beginning of the work shift. Unless
       otherwise directed in writing by the Vice-President of Human Resources, all non-exempt
       employees should not work during, and therefore are required to punch out while taking,
       their mandatory 30-minute meal break...

       Non-exempt employees may work during their lunch break (i.e. eat lunch while they work)
       if—and only if—they receive the prior, written permission of their supervisor due to
       emergent circumstances that require such accommodation. Should that occur, the
       employee will be paid for all working time during the meal period and, in the event that a
       non-working break is required by applicable law, the Company will make alternative
       arrangements for such a break.

Defendant’s Employee Handbook Meal Break Policy, Attached to Mot. as Exhibit Q.

       Based upon this policy, Defendant expected employees to clock in and out for their meal

breaks so that their time records would only reflect the hours the employees actually worked. Muth

Decl. at ¶ 5. However, when Defendant discovered hourly employees were not punching out and

in for lunch, it started utilizing an automatic deduction system where a 30-minute lunch period



                                          Page 2 of 11
          Case 2:19-cv-05409-CDJ Document 22 Filed 02/26/21 Page 3 of 11




would automatically be deducted from an employee’s total hours for the day. Id. at ¶ 7. Notably,

the auto-deduction only occurred when an employee’s timecard showed he or she worked six hours

or more without a punch out (many times indicating that he or she forgot to punch out for lunch).

Id. However, if an employee worked through any part of his or her lunch period, Defendant’s

policy required the employee to notify his/her supervisor who would then correct the timecard so

the employee could be appropriately compensated. Id.

        During the relevant time period, Defendant recognized that whether Plaintiffs and Potential

Class Members actually punched out for meals relied not only on how closely each followed the

meal break policy but also on who was their supervisor. Id. at ¶¶ 9-10. Certain supervisors were

more cognizant of following up with Plaintiffs and Potential Class Members who did not punch

out for meal breaks, while others relied on the automatic meal break deduction process. Id.

        Though Defendant states its meal break and time recordation policies were in place to

ensure all employees were accurately compensated, Plaintiffs claim they and other similarly

situated individuals routinely performed work during their meal periods on a near-daily basis in

order to maintain Defendant’s “quota” and/or billing requirements.1 Compl. ¶¶ 53-54. Thus, even

if Defendant’s meal break policy was facially appropriate, how it was applied in practice is at the

heart of Plaintiffs’ suit.

        B.    Hourly Employees’ Actual Practice of Working Through Meal Breaks

        Plaintiffs claim that even when employees regularly worked through meal breaks, thirty

(30) minutes were still deducted from their timecards. One such example of this practice was

Plaintiff Odell Bradley. When looking at a sample of Plaintiff Bradley’s timecards, he stayed

clocked-in for almost every shift without taking a meal break. See Plaintiff Bradley’s Timecards,


1
 Defendant disputes that it uses a “quota” system and, even if it did, argues that this system would not
necessarily indicate the non-payment of wages owed. Muth Decl. at ¶ 13.


                                              Page 3 of 11
         Case 2:19-cv-05409-CDJ Document 22 Filed 02/26/21 Page 4 of 11




Attached to Plaintiffs’ Motion as Exhibit B. However, even though Plaintiff Bradley stayed

clocked in for and worked through his lunch breaks, as per Defendant’s practice, his timecards

were continually reduced thirty (30) minutes. Other employees similarly recount that even when

they clocked out for a meal period, they regularly worked through that “break” without receiving

compensation.    See Plaintiff Gravely’s Answers to Interrogatories, Attached to Motion for

Conditional Class Certification [hereinafter Motion] as Exhibit S [hereinafter Ex. S], at No. 10;

Plaintiff Wooten’s Answers to Interrogatories, Attached to Mot. as Exhibit T [hereinafter Ex. T],

at Nos. 4 and 10; Gravely Decl. at ¶ 3; Wooten Decl. at ¶ 5.

       Plaintiffs made Defendant aware that its practices diverted from its policies of

compensating employees for all work performed. On at least one occasion, Plaintiff Bradley orally

complained to his former supervisor, Terri Norton (“Ms. Norton”), to put her on alert of the missed

compensation. Ms. Norton responded, “that is your loss,” and at least two witnesses recount

hearing this response. Ex. S at Nos. 7-8; Ex. T at Nos. 6-8. Even when Ms. Norton reached out

to Defendant’s Human Resources Department in Illinois, she was informed that “whether [an

employee] take[s] five (5) minutes or fifteen (15) minutes of [a] break, the system will

automatically deduct for the full thirty (30) minutes.”         Plaintiff Bradley’s Answers to

Interrogatories, Attached to Mot. as Exhibit R, Nos. 6-8.

       Even after Defendant was made aware that Plaintiffs and Prospective Class Members were

working through their meal breaks, Plaintiffs note that employees continued to not receive an

uninterrupted thirty (30) minute meal period and were not compensated for all of their work.

Plaintiffs bring suit today on behalf of themselves and Prospective Class Members alleging

Defendant violated FLSA and PMWA by unlawfully denying them compensation and overtime

compensation due to Defendant’s policy and practice of: (1) automatically deducting thirty (30)




                                           Page 4 of 11
          Case 2:19-cv-05409-CDJ Document 22 Filed 02/26/21 Page 5 of 11




minutes each workday for meal breaks when Plaintiffs and Prospective Class Members continued

to perform work; (2) failing to accurately track and compensate Plaintiffs and Class Members for

all time spent performing compensable work; (3) failing to compensate Plaintiffs and Class

Members for all hours performing compensable work; and (4) failing to compensate Plaintiffs and

Class Members overtime compensation at 1.5 times their regular rate of pay for hours worked in

excess of forty (40) in a work week.2 Compl. ¶ 17.

III.    PROCEDURAL HISTORY
        On November 18, 2019, Plaintiffs filed the Complaint against Defendant. ECF No. 1. On

December 23, 2019, Ms. Wooten opted in as another Plaintiff in this case; she is the only opt-in as

of date. ECF No. 5. Defendant filed an Answer on January 24, 2020. ECF No. 9. At the request

of the parties, the Court established a discovery schedule providing for three (3) months of class

certification-focused discovery on March 9, 2020. ECF No. 16. The parties served and answered

written discovery, and, on June 2, 2020, Plaintiffs filed the present Motion for Conditional Class

Certification (ECF No. 18), seeking conditional class certification based upon the following

definition of persons:

        All persons presently or formerly employed by Defendant during the past three (3) years
        in the position of Administrative Assistant (“AA”), Billable Specialist and/or Account
        Billing Specialist (“BS”), and/or Accounts Payable (“AP”), or in positions with
        substantially similar job duties who were paid on an hourly basis and subject to
        Defendant’s unpaid meal break policy.

Mot. 3. Defendant submitted a response in opposition on June 16, 2020 (ECF No. 19). This matter

is now ripe for review.




2
 Defendant suggests that all of these claims relate back to Defendant’s meal break policy. See Defendant’s
Response in Opposition, 21. While the Court agrees with Defendant that this is the way Plaintiffs’ Complaint
presently reads, at the present stage, the Court will not evaluate the merits of Plaintiffs’ claims.


                                                  Page 5 of 11
           Case 2:19-cv-05409-CDJ Document 22 Filed 02/26/21 Page 6 of 11




IV.       STANDARD OF REVIEW
          “Enacted in 1938, the FLSA, 29 U.S.C. § 201 et seq., was designed to aid the unprotected,

unorganized, and lowest paid of the nation’s working population; that is, those employees who

lacked sufficient bargaining power to secure for themselves a minimum subsistence wage.”

Symczyk v. Genesis Healthcare Corp., 656 F.3d 189, 192 (3d Cir. 2011) (citation omitted). FLSA

“requires employers to pay their employers for all work done.” Reich v. Brenaman Elec. Serv.,

No. 95-3737, 1997 WL 164235, at *2 (E.D. Pa. Mar. 28, 1997).

          Under FLSA, employees may file suit as a collective action on behalf of themselves and

others who are “similarly situated.” 29 U.S.C. § 215(b). Contrary to traditional class actions,

allegedly wronged employees must opt-in to the collective action. Gordon v. Maxim Healthcare

Servs., Inc., No. 13-7175, 2014 WL 7009469, at *1 (E.D. Pa. Dec. 11, 2014). Before Plaintiffs

may begin to opt-in, District Courts must first decide if the case should move forward as a class

action.

          In making this determination, the Third Circuit uses a two-step approach. See Zavala v.

Wal-Mart Stores, Inc., 691 F.3d 527, 536 (3d Cir. 2012). For the first step, “the court makes a

preliminary determination whether the employees enumerated in the complaint can be

provisionally categorized as similarly situated to the named plaintiff[s].” Symczyk, 656 F.3d at

192. “If the plaintiff[s] carr[y their] burden at this threshold stage, the court will ‘conditionally

certify’ the collective action for the purposes of notice and pretrial discovery.” Id. A conditional

certification “is not really a certification.” Zavala, 691 F.3d at 536. “Rather, it is ‘only the district

court’s exercise of [its] discretionary power...to facilitate the sending of notice to potential class

members’ and ‘is neither necessary nor sufficient for the existence of a representative action under

FLSA.’” Sawyer v. Health Care Sols. at Home, Inc., No. 16-5674, 2018 WL 1959632, at *6 (E.D.


                                             Page 6 of 11
         Case 2:19-cv-05409-CDJ Document 22 Filed 02/26/21 Page 7 of 11




Pa. Apr. 25, 2018) (quoting Symczyk, 656 F.3d at 193). For the second step in this analysis, “[a]fter

discovery, and with the benefit of a much thicker record than it had at the notice stage, [the]

court...makes a conclusive determination as to whether each plaintiff who has opted[-]in to the

collective action is in fact similarly situated to the named plaintiff[s].” Symczyk, 656 F.3d at 193

(citation omitted). If Plaintiffs meet this burden, “the case may proceed to trial as a collective

action.” Id. In deciding Plaintiffs’ present Motion, the Court is only in the first stage of the

conditional certification analysis.

        The first step in the conditional certification analysis is a “fairly lenient standard.” Camesi

v. Univ. of Pittsburgh Med. Ctr., 729 F.3d 239, 243 (3d Cir. 2013) (quoting Zavala, 691 F.3d at

535). Plaintiffs must make a “modest factual showing that the proposed recipients of opt-in notices

are similarly situated.” Symczyk, 656 F.3d at 193. This evidence must be “‘beyond pure

speculation,’ of a factual nexus between the manner in which the employer’s alleged policy

affected [them] and the manner in which it affected other employees.” Id. However, the Court

does not evaluate the merits of the Plaintiffs’ case when ruling on a motion for conditional

certification. Belt v. P.F. Chang’s China Bistro, Inc., No. 18-3831, 2020 WL 3829026, at *3 (E.D.

Pa. July 8, 2020). If Plaintiffs carry their burden at this point, “the court will ‘conditionally certify’

the collective action for the purposes of notice and pretrial discovery.” Id. at 192-193.

        DISCUSSION

        Plaintiffs move for conditional certification for a class compromised of those who, within

the past three (3) years, worked for Defendant as AAs, BSs, Aps, or others with substantially

similar job duties paid on an hourly basis and were subject to Defendant’s meal break policy.

Defendant responds that such a finding would be inappropriate because, despite having undergone

three months of discovery, Plaintiffs have failed to provide sufficient evidence to suggest that other




                                              Page 7 of 11
         Case 2:19-cv-05409-CDJ Document 22 Filed 02/26/21 Page 8 of 11




Potential Class Members were not compensated for time they worked on meal breaks and were,

thus, similarly situated to Plaintiffs. Alternatively, Defendant suggests request this Court to allow

the parties a reasonable amount of time to confer over the content of any class certification notice

given the stated flaws in Plaintiffs’ present proposed notice. Having reviewed all the pleadings at

this preliminary stage, the Court finds the Plaintiffs have met their burden for conditional class

certification, and the Court also grants Defendant’s request for additional time to confer over the

content of the class certification notice.

        A. Plaintiffs have shown sufficient evidentiary support for conditional certification.

        Defendant argues that Plaintiffs have not made a modest factual showing that proposed

collective class members are similarly situated because Plaintiffs’ motion is based largely on their

own declarations, which does not show that other employees were not compensated due to the

meal break deductions. The Court disagrees.

        Plaintiffs’ declarations provide sufficient details that, if true, would tend to show that other

proposed collective class members worked through meal breaks without compensation and were,

thus, similarly situated to Plaintiffs. Specifically, Plaintiff Gravely and opt-in Plaintiff Wooten

both recounted how they did not receive full compensation for the work they performed during

meal breaks due to Defendant’s automatic-deduction policy for meal breaks. Gravely Decl. at ¶¶

5-7; Wooten Decl. at ¶¶ 7-8. Additionally, when Plaintiff Bradley attempted to alert his supervisor,

Ms. Norton, that he was not being compensated for work her performed on his meal breaks, both

Plaintiff Gravely and Plaintiff Wooten heard Ms. Norton respond, “that is your loss.” Ex. S at

Nos. 7-8; Ex. T at Nos. 6-8. Without stating specifics, both Plaintiff Gravely and Plaintiff

Wooten’s statements mention that other AAs, BSs, and Aps worked a similar work schedule as




                                             Page 8 of 11
         Case 2:19-cv-05409-CDJ Document 22 Filed 02/26/21 Page 9 of 11




Plaintiffs and were subject to the same automatic meal deduction policy. Gravely Decl. at ¶ 3;

Wooten Decl. at ¶ 5.

       Defendant provides no evidence to contradict that other hourly employees did not work on

their meal breaks or were fully compensated for any amount of time they spent working on a break.

“Plaintiffs’ claims are based upon a common policy of deducting meal-break time that is reflected

in Defendant’s Employee Handbook...Courts [within this District] in similar FLSA meal-break

cases have conditionally certified classes based largely on declarations showing the existence of

an automatic deduction policy, and the same result obtains here.” Galt v. Eagleville Hosp., 238 F.

Supp. 3d 733, 737 (E.D. Pa. 2017). See also, Holley v. Erickson Living, No. 11-2444, 2012 WL

1835738, at *5 (E.D. Pa. May 21, 2012) (“Plaintiff’s proffered declarations, along with the

documentary evidence that Defendants had a blanket policy of a thirty[-]minute unpaid meal break

that was automatically deducted from each employee’s pay, are sufficient for conditional

certification of Plaintiff’s collective action[.]”); Williams v. Owens & Minor, Inc., No. 09-742,

2009 WL 5812596, at *3 (E.D. Pa. Oct. 9, 2009) (Granting conditional class certification where,

despite testimony contradicting Plaintiff’s claims, there was evidence of an automatic meal-break

pay deduction policy and proffered statements that Plaintiffs were not compensated for work

performed on their meal breaks).

       Though the Court takes note of Defendant’s policy requiring employees to notify their

supervisors if they were going to work through a meal break, at this stage in the proceedings, “it

is not appropriate to adjudicate plaintiffs’ claims on the merits.” Williams, 2009 WL 5812596, at

*3. The Court finds that Plaintiffs have made a sufficient factual showing to warrant a conditional

certification of the proposed class.




                                           Page 9 of 11
        Case 2:19-cv-05409-CDJ Document 22 Filed 02/26/21 Page 10 of 11




       B. Defendants’ request that the parties have a reasonable amount of time to discuss
          the notice to potential class members with Plaintiffs is granted.

       Because this Court has found sufficient support to grant Plaintiffs’ conditional class

certification, this Court will now address the merits of Defendant’s concerns regarding the notice

Plaintiffs will be providing to prospective class members. Defendant disputes that Plaintiffs’

proposed notice to Potential Class Members is inadequate for the following reasons:

           •   It does not inform potential opt-ins of their right to retain their own counsel;
           •   It does not provide contact information for defense counsel;
           •   It has multiple mis-statements of fact in the “Description of the Lawsuit” section;
           •   The “No Retaliation Permitted” section goes beyond a general “no retaliation
               statement” to a de facto attorney solicitation statement, bordering an instruction that
               Potential Class Members “should” contact Plaintiff’s counsel to handle any claims;
               and;
           •   Posting the notice in multiple places throughout the facility could potentially be
               disruptive to Defendant’s operations and be ineffective given the number of
               Potential Class Members currently working from home.

Defendant’s Response in Opposition, ECF No. 19, 17-19.

   It is in the best interest of both the parties and the Court to assure the class notice is appropriate

before being widely disseminated amongst Prospective Class Members. See Hoffmann-LaRoche,

Inc. v. Sperling, 493 U.S. 165, 172 (1989) (“Both the parties and the court benefit from settling

disputes about the content of the notice before it is distributed.”); Galt, 238 F. Supp. 3d at 738

(Requiring the parties to meet before notice is distributed amongst prospective class members

where the plaintiffs needed to revise a collective class definition). Accordingly, this Court will

require the parties to confer and resolve and issues with the proposed notice before it may be

distributed amongst Prospective Class Members.




                                            Page 10 of 11
        Case 2:19-cv-05409-CDJ Document 22 Filed 02/26/21 Page 11 of 11
         C. CONCLUSION


       For the foregoing reasons, Plaintiff’s Motion for Conditional Class Certification is granted,

but the parties must meet and resolve any issues with the class notice before it may be distributed

to Prospective Class Members. An appropriate Order follows.




                                                              BY THE COURT:


                                                                 /s/ C. Darnell Jones, II
                                                                 C. DARNELL JONES, II           J.




                                          Page 11 of 11
